Hart, J., (dissenting). I believe that a chiropractor is amenable to the penalties of the statute under consideration. Our statute is broader than the statutes in the cases cited in the opinion of the majority. The statute under consideration specifically refers to the practice of medicine in all its branches.' This would include osteopathy except that a subsequent section of the same act expressly excludes it from the definition of the practice of medicine in all its branches. See Kirby’s Digest, sections 5251-60. The latter section expressly exempts osteopathists from the operation of the statute. The phrase “other agency” is a very broad term, and I think includes the use of the hands. The practice of medicine in all of its branches includes surgery, and surgery is practiced by manual operation as well as by instrumental appliances. In the case of Wallis v. State, 54 Ark. 612, the court held: “The statute defining the crime of embezzlement by ‘any carrier or other bailee’ is not confined to bailees of the generic class ‘carriers/ but embraces all bailees.” See also Matthews v. Kimball, 70 Ark. 451. The object of the statute under consideration is, broadly stated, for the protection of the public health, and the Legislature evidently intended to guard the overcredulous against injury that might result from yielding to the solicitations of those who undertake to diagnose and prescribe for human ailments without possessing the learning and qualifications prescribed by our statutes. The fact that the Legislature used the term “practice of medicine in all its branches,” and expressly exempted osteopathists from the operation of the statute, convinces me that it intended to include all others, who practice the art of healing by the phrase “other agency.”